Per Curiam.
This ease is brought here by writ of error.. There is no finding of facts and no special exception. The exception relied upon is a general exception to the judgment. It is now claimed that error appears by a comparison of the judgment with the declaration and the bill of particulars ; in this way, that by that comparison the judgment is shown to be more than could regularly have been given under the bill of particulars. But nothing appears by the record to show that the attention of the circuit judge was ever called to any such question, or that he ever saw the bill of particulars. We review only the rulings of the circuit judge; and to enable the party to raise this question he should either have obtained special findings, which he could then claim do not support the judgment, or he should have had a ruling upon the point and taken his exception to the-ruling.
Motion denied.